            Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 1 of 22

                                                                       Page 1of22



John Ethen Jacobs
                                                                    FILED IN CLERK'S OFFICE
                                                                            u.s.o.c. Atlanta
1504 Colt Ridge Ln
                                                                                               •

                                                                                                •
                                                                                               ·t


Mableton, Ga., 30126                                                       NOV 2    9 2018     �
                                                                                               ;

(678)-949-8519
(404)-615-3866
                                                                     �� � HA�N,.Clerk
                                                                     ��a.di'
                     UNITED STATES DISTRICT COURT FOR
                    THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


John E Jacobs,                          )   Case No.   1$-CV-1686-AT
              Plaintiff,                )
                                        )
                                        )
      vs.                               )
                                        )
Cobb County, Cobb County Board of       )
Commissioners, Cobb County Sheriff      )
                                            AMENDED COMPLAINT FOR
Neil Warren, Major Michael Skelton,     )
                                            VIOLATIONS OF CIVIL RIGHTS
Sergeant Simms, Deputy Miller,          )
Deputy Calfee-Vittetoe, Deputy who      )
interviewed me before going to          )
solitary, Assistant Solicitor Chris     )
Lanning, Assistant Solicitor Mimi       )
Scaljon, Public Defender John A         )
Hildebrand, Public Defe nder Cliff      )
Grainger. In Individual and Official    )
capacities.                             )
                                        )
�����D_ef
        _ e_ n_d_ant�(s�
                  _    �
                       ) ����)




                                                                       Page 1of22
        Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 2 of 22
                                                                             Page 2 of 22




                                   COMPLAINT



1.      This civil rights action seeks compensatory and punitive relief for


     damages arising from the violation of civil rights, the wrongful arrest and


     malicious prosecution and assault and battery of the plaintiff. The defendants


     demonstrated official policies, patterns, practices, and customs that


     manifested not only because of intentional discrimination, but also because


     of systemic failure to recognize or even care about basic principles of due


     process, and reckless disregard for human life and liberty.




                                 JURISDICTION




2.      Jurisdiction is invoked pursuant to 28 U.S.C. § 1331 (federal question)


     and 28 U.S.C. 1343 (Civil Rights and Elective Franchise) because Plaintiffs


     claims arise pursuant to 42 U.S.C. § 1983, et seq. (conspiracy for deprivation


     of constitutional civil rights).




3.      Plaintiff provided sufficient ante litem notice pursuant to O.C.G.A. §§


     36-11-1, O.C.G.A. 36-33-5 et seq.




                                                                             Page 2 of 22
        Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 3 of 22

                                                                            Page 3 of 22



4.      Pursuant to 28 U.S.C. § 1367, this court has supplemental jurisdiction


     over Plaintiffs claims arising under state law because the claims are so


     related to claims in this action within the Court's original jurisdiction that


     they form part of the same case and controversy.




5.      Defendants reside within the Northem District of Georgia. All actions


     alleged herein occurred within the Northern District of Georgia. Venue it


     this district is proper for Defendants under 28 U .S .C. § 139l(b) & (c).




                                    ALLEGATIONS




6.

7.      I was not notified of court causing a bench warrant on 11/15/2014. My


     own research showed that the court was told not to call me in and that the


     request to "don't call in" was never rescinded. (See Cobb Complaint and


     Cobb Police complaint exhibit 2 Call Status) afterwards I spent a total of ten


     months in Cobb jail. After my arrest in Smyrna I spent nine continuous


     months in jail housed in a cell with approximately 40 other prisoners. There


     was a gang fight in another area so about 30 gang members were moved into


     my cell for a total of 70 inmates.




                                                                            Page 3 of 22
          Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 4 of 22

                                                                               Page 4 of 22



8.        Most prisoners were black, about five were white but Hispanic prisoners

       were labeled white, according to the jail wrist bands they wore.




9.        I had not been convicted of a crime, but I spent more time in jail than real

       criminals. And it was not just my time in jail but the cruelty I was subjected

       to by the guards, particularly Deputy Miller. My younger sister died 10 days

       before I was arrested, which added another burden.




10.       I was sick when I was jailed and I got sicker. I had to pay for medical

       treatment, if it could be called that, I had to pay for OTC medication and I

       usually had to wait a month to be seen. I was charged $5 for each medical

       visit and the medications for a total of $20. I did not see a doctor.




1 1.      The food was terrible. It was unhealthy, unappetizing and insufficient

       quantity. The food was so bad and the portions so tiny I lost weight while in

       jail, and I was not fat when I went in. Breakfast was usually a small bowl of

       expired cereal, sometimes the milk was bad, and a small packet of instant

       coffee and sugar. Lunch was bologna on 2 pieces of white bread with a small



                                                                               Page 4 of 22
         Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 5 of 22

                                                                            Page 5 of 22



      packet of tasteless oil. Supper was usually spaghetti that had no flavor. A


      small packet of Kool-Off, which may have been privately contracted with


      the sheriff, came with meals. Coffee, tea or other drinks had to be bought at


      the commissary. Water was from a fountain attached to a metal toilet.


      Sunday we had pancakes (plastic cakes). Twice a week we had grits and


      powder eggs. A few times a month we were given some slices of fruit. I


      traded some of my food for the healthier option of fruit.




12.      My father and brother-in-law gave me $60; which I had to stretch over


      the nine months, for the commissary after the Smyrna arrest. It was


      infuriating when guards took away food, pens, paper or other supplies I


      bought at the commissary with the little money I had.




13.      The guards were too lazy and uncaring to distribute toilet tissue, soap,


      deodorant or toothpaste from the storeroom. Instead, we were expected to


      buy these items from the commissary. Dental floss was not allowed. I used


      threads from a towel for floss. Ifl had been discovered I would have been


      charged with criminal/malicious damage and forced to pay $3 5 for a towel,


      so I was discrete.



                                                                            Page 5 of 22
            Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 6 of 22
                                                                            Page 6 of 22




14.         We were issued used prison clothes. This included used underwear and


      socks. We were issued one pair of used shower sandals for shoes which were


      terribly uncomfortable to wear on the concrete floors. I was in jail so long


      the shoes began to wear away; the guard would not give me a new pair


      instead they would always make excuses. It got to the point where I had to


      use the plastic bag our sack lunches came in to make a lace to tie the shower


      shoes together.




15.         When I finally got the opportunity to get new sandals, I thought the green


      color on them was paint. It turned out to be fungus or mold. After two weeks


      my feet became infected and I needed medical treatment.




16.         It took another two weeks to get medical help. I wrote a humorous letter


      to get the nurse's attention. She brought medication with her; otherwise it


      would have taken another two weeks to see a doctor, if the nurse approved


      it.




17.         The judge saw how we were dressed, including the shower sandals. No


      one cared.




                                                                            Page 6 of 22
         Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 7 of 22
                                                                           Page 7 of 22




18.      We had to request haircuts, but nothing came of it, just like all my other


      requests. I've always kept my hair short, but after five months in jail my hair


      and beard had grown long.




19.      We were supposed to get an hour a day outside in the yard for air and


      sunlight, but we never got close to that.




20.      Not getting fresh air or seeing daylight was bad enough, but something


      that may permanently affect my health was the three times a month radiation


      dose we received from the Rapiscan body scanners when we came back


      from waiting for court. The Forbes article "TSA Abandons Rapiscan's Nude


      Body Scanners" says that the Transportation Security Agency has stopped


      using these machines and each machine costs $180,000. The article says


      these machines are used in maximum-security prisons. I was in a county jail.




21.      Shake downs by guards happened once or twice a week. In a shake down,


      20 to 25 guards suddenly rushed into the cell screaming and yelling, often


      while we were asleep. We were body searched then herded into the


      recreation area. During those searches our sleeping mats, sheets, clothing




                                                                           Page 7 of 22
         Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 8 of 22

                                                                            Page 8 of 22




      and few personal items were gone through and thrown on the floor. Items


      guards claimed were contraband were seized, including items bought at the


      jail commissary. The guards tore up everything and left.




22.      The "recreation area" where we were held during shake downs was like a


      concrete swimming pool with no water. From there we could see and hear


      the guards shouting as they tore up our stuff.




23.      This was not for the safety of guards and prisoners but sheer harassment.


      I overheard one guard say, "We ought to go shake down 0-POD. That'll


      really piss them off"




24.      I filed grievances while I was in jail and kept a daily record. This


      infuriated some of the guards, especially Deputy Miller. He was the worst of


      the guards, he claimed that it was policy that" ...nothing come back from


      detail".




                                                                            Page 8 of 22
         Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 9 of 22
                                                                           Page 9 of 22




25.      I wanted to file a grievance against him, but they would not give me the


      form. It got to where I was about to file a grievance about not being able to


      file a grievance.




26.      Deputy Miller took my notes, pens, paper and food I bought at the


      commissary. He said he did not "recognize" any of the items as being from


      there.



27.      I started carrying my notes, so they would not be read and taken by the


      guards, but when Deputy Miller searched me and found my notes there was


      a problem. Deputy Miller was angry that I kept a journal. He told me I could


      not carry any items even though other inmates carried things.




28.      Deputy Miller and Deputy Calfee-Vittetoe threw away my addresses and


      phone numbers so I did not have contact information. They threw away


      contact info for the investigating detective and my public defender, as well


      as my motions. I especially needed my pastor's address and phone number


      because he tried to help me. When he spoke with my public defender


      Hildebrand, H. said" ...he will not plead guilty". My pastor told him that


      was because I was innocent. My pastor wanted me to mail him my charges,


      bonds, fines and other general info about my case.


                                                                           Page 9 of 22
        Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 10 of 22
                                                                           Page 10 of 22




29.      I needed stamps and envelopes to maintain contact with the outside


      world. Because I could not afford to buy them at the commissary, I asked


      my sister to send these items. When she did, the jail notified me these items


      were contraband and from then on blocked all my mail.



30.      Sometime before Miller incident sergeant Simms came to the medical


      pod and watched me for 10 min while I was making notes from the


      newspaper of information I wanted to check out when I got out of jail.


      (8/?/2015) she carried on as if she was talking to one of the deputies, but I


      knew she was watching me.




31.      The day before Miller claimed I assaulted him, (8/6/2015), he came to the


      medical pod where I worked as a "feeder" for ill inmates and did other


      duties. He watched me for about 10 minutes. He was supposed to be


      supervising workers in the main housing. There was no reason for him to be


      in medical pod.




32.      The next day after work, (8/7/2015), detail Deputy Miller ordered me to


      put my hands on the wall while he searched me. He was ready to start

                                                                           l'd�t:::   .LU UI LL
        Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 11 of 22
                                                                          Page 11of22




      something. Suddenly he said I "assaulted" him. He snickered. He handcuffed


      me and injured my hands with what felt like a piece of metal, all the time


      saying I was"weird" and needed"mental help".




33.      He then forced me to sit on a bench, chained me to the bench where he


      slammed my right foot into the floor and cuffed my ankles as tightly as the


      cuffs would go leaving little circulation.


34.      Deputy Calfee-Vittitoe claimed that" ... when making little notes on


      sheets of paper it becomes trash" referring to my notes and logs.




35.      They also diverted their attention to my bible and shook all the notes of


      the scriptures out.




36.      We were in an area with security cameras, but a video of the alleged


      assault was never produced.




37.      Deputy Miller called Sergeant Sims and said one of their codes.


      When the Sergeant arrived, they went into an office and closed the door.


      About ten minutes later they came out. I told the sergeant that Deputy Miller


      attacked me. She was not interested in my explanation, rather than hearing




                                                                          Page 11of22
         Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 12 of 22
                                                                          Page 12 of 22




      my side of the incident she was very combative as if I somehow deserved all


      of this over pens and paper. (Even though other inmates carried books,


      notes, and sometimes even a bible). I told them that when I got out, I would


      file a real grievance.




38.      I was taken to medical. Deputy Miller did not request or receive medical


      treatment for the alleged assault.




39.      The week of September I Ith, 2015 I wrote the medical department


      requesting a doctor's report for the incident regarding Deputy Miller but


      received no response.




40.      I never went to court for this assault. It was handled in house. I was put in


      solitary confinement for fighting and resisting a jailer. Sergeant Sims had me


      sign a paper after my time in solitary.




41.      I was told by a guard (I cannot remember his name he was the one who


      bragged about having all the guns and chains just before I went to solitary)




                                                                           Page 12 of 22
        Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 13 of 22
                                                                           Page 13 of 22




      that the usual time in solitary for assaulting a guard was 60 days but because


      I had been such a good prisoner I would get only 7 days.


         a. The penalty for assaulting a correctional officer is not up to 60 days of


            solitary confinement as determined by jail staff.


         b. Georgia Code l6-10-24 - Obstructing or hindering law enforcement


             officers: Whoever knowingly and willfully resists, obstructs, or


             opposes any law enforcement officer, prison guard, correctional


             officer, community supervision officer, county or Department of


             Juvenile Justice juvenile probation officer, probation officer serving


             pursuant to Article 6 of Chapter 8 of Title 42, or conservation ranger


            in the lawful discharge of his or her official duties by offering or


             doing violence to the person of such officer or legally authorized


            person is guilty of a felony and shall, upon conviction thereof, be


            punished by imprisonment for not less than one nor more than five


            years.


42.      I have a copy of the jail charges against me for "fighting and resisting


      staff' and "refusal to obey" and that the penalty for each is 30 days in


      solitary. I also kept copies of all the grievances I filed.




                                                                           Page 13 of 22
         Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 14 of 22
                                                                             Page 14 of 22




43.      Three times a month we were taken to a holding cell for possible court


      hearings. I had not spoken with a public defender or had any bond reduction


      hearings. We were roused at 4:00 am and taken to a small holding cell in the


      jail where we sat until 7:00 am. For breakfast we got grits and powder eggs.


      This was the only time in jail we were given orange juice. We were then


      bused to court where we sat in a smaller cell than the one, we just left. At


      7:30 am we were given a sack lunch of bologna sandwiches. This was the


      only food we had all day. The only water we had to drink was from a


      fountain attached to the toilet. We usually sat in this cell until 5 :00 pm. I


      went all those times for a court hearing that never happened.


44.      I tried to get information from the court for filing lawsuits, grievances


      and requests but was told in a letter from court there was no information for


      that. I wanted to start my civil action since state court was not interested in


      justice or truth. (see exhibit 6 state inquiry)




45.      Additionally, Because of Hildebrand's failure to provide competent


      counsel I attempted to move my case forward by filing motions. (see Cobb


      Police complaint)




                                                                             Page 14 of 22
        Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 15 of 22
                                                                            Page 15 of 22



46.      The jail denied and limited resources because I was not a pro se inmate.


      (see exhibit 5 -grievance library)




47.      No remedies for any of my grievances. Limits of Law Library,


      Antagonizing guard Deputy Miller, case not heard by veteran's


      accountability court, all were administratively exhausted and jail staff


      considered the matters 'closed'. (see exhibit 5- grievances)




48.      Not being able to file appeal after conviction.


49.      I wrote to the Lawyers Guild and Commissioner Cupid but heard nothing


      from them, just as I heard nothing about my request for my case to be heard


      in Veterans court.




                                       Relief

50.      Plaintiff realleges the allegations set forth in paragraphs 1-48 of this


      complaint. Cobb County Defendants Sergeant Simms, Deputy Miller,


      Deputy Calfee-Vittetoe, Deputy who interviewed plaintiff before going to


      solitary, Assistant Solicitor Chris Lanning, Assistant Solicitor Mimi Scaljon,


      Public Defender John A. Hildebrand, Public Defender Cliff Grainger, Cobb


      County Board of Commissioners, Cobb County Manager, Cobb County




                                                                            Page 15 of 22
  Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 16 of 22
                                                                      Page 16 of 22




Public Safety Director intentionally and unlawfully deprived plaintiff of his


liberty and continued prosecution by


   a. Cruel unusual punishment


   b. Involuntary servitude-Worked but not paid even though not convicted


        or even went to trial. -13th amendment


   c. Health hazards-Rapiscanner


   d. Lab for social experimentation through a controlled environment.


   e. Public safety undermined by the pursuit of convictions. One inmate


        bragged about the fact that he knew ICE would not pick him up.


   f.   Attacked by Deputy Miller; ASSAULT AND BATTERY.


   g. Calfee-Vittetoe negligence in aiding Miller by shaking notes out of


        bible to harass and intimidate instead of finding out what happened.


   h. S. Simms negligent by angrily scolding me for carrying pens not an


        inkling of concern as to what facts of the incident were.


   L    Deputy who interview plaintiff before going to solitary bragged about


        having all the guns and chains instead of facts of the incident.


   J.   Ignored when requested a medical report of the incident.


   k. Attack occurred in sally port, but no video was produced. Violation of


        the 14th Amendment cruel and unusual punishment and excessive


        force.



                                                                      Page 16 of 22
        Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 17 of 22

                                                                           Page 17 of 22




         1.   Kangaroo hearing; predetermined guilt.


         m. 7 days in solitary confinement


         n. Mail keeps being returned.


         o. Because of Hildebrand's failure to provide competent counsel I


              attempted to move my case forward by filing motions. The jail denied


              and limited resources because I was not a pro se inmate.




51.      Grievances all administratively exhausted and jail staff considered the


      matters 'closed'.


         a. Law Library


         b. Antagonizing guard


         c. Case not heard by veteran's accountability court




52.           After acquittal/release I sat in jail for another 5 hours.




53.      Plaintiff realleges and incorporates herein by reference each and every


      allegation contained in paragraphs 1 through 51 of this complaint. Cobb


      Defendants named herein unlawfully deprived John Jacobs of his


      constitutional rights and caused additional prosecution to be instituted by


         a. Exposing him to the known to be dangerous Rapescanner.
         b. Notices mail keeps being sent back after writing the judge.

                                                                           Page 17 of 22
        Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 18 of 22

                                                                           Page 18 of 22




         c. Cruel antagonizing guards
         d. Watched the plaintiff the day before the attack.
         e. Falsely accused him of attacking a guard.
         f. Plaintiff was mocked, humiliated and threatened by guards after the
               incident.
         g. Kangaroo hearing where I was not able to defend myself nor was a
               lawyer present.
         h. Grievances.



54.     Pursuant to O.C.G.A. § 51-7-4 Lack of probable cause, question for jury,


      O.C.G.A. § 51-7-1. Right of action for false arrest, O.C.G.A. § 51-7-40


      Right of action for malicious prosecution plaintiff has right of action.




55.     Plaintiff filed a claim using S.F.95 and sent ante litem letter pursuant to


      O.C.G.A §§ 36-11-1, O.C.G.A. 36-33-5, O.C.G.A. 50-21-26 (2010) et. seq.


      and received no response.




56.     Pursuant to O.C.G.A. § 51-7-47 Measure of damages by the


      circumstances of each case, plaintiff is entitled to all applicable damages


      under;


         a. O.C.G.A.§ 51-12-5.lPunitive damages
         b. O.C.G.A§ 51-12-3 - Direct and consequential damages
         c. O.C.G.A§ 51-12-4 - Damages given as compensation for injury
         d. O.C.G.A. § 51-12-5. Additional damages for aggravating
               circumstances
         e. O.C.G.A. §16-5-42False imprisonment under color of legal process
         f.    42 U.S.C. § 1983 Pp 34-38
         g. 42 U.S.C. § 1985 (2)(3)

                                                                           Page 18 of 22
        Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 19 of 22
                                                                              Page 19 of 22




         h. The Fourth Amendment (1791) protects people against unreasonable
              searches and seizures of either self or property by government
              officials
         i.   The Fifth Amendment (1791) due process of law
         J.   The Sixth Amendment (1791) provides several protections and rights
              to an individual accused of a crime. The accused has the right to a fair
              and speedy trial.
         k. The Thirteenth Amendment (1865) involuntary servitude, as
              punishment for a crime.
        1.    The Fourteenth Amendment (1868) a state shall not violate a citizen's
              privileges or immunities; shall not deprive any person of life, liberty,
              or property without due process of law; and must guarantee all
              persons equal protection.



57.      Plaintiff realleges and incorporates herein by reference each and every


      allegation contained in paragraphs 1 through 51 of this complaint.


      Defendants Sergeant Simms, Deputy Miller, Deputy Calfee-Vittetoe, and


      Deputy who interviewed plaintiff before going to solitary conspired to


      maliciously intimidate defendant. In Hudson v. McMillian, 503 U.S. 1


      (1992), The Court held that it is a violation of the Eighth Amendment when


      an action is not applied "in a good faith effort to maintain or restore


      discipline" but instead is used to "maliciously and sadistically cause harm."


      Plaintiff was mocked in jail by guard after being attacked, he was called


      "weird" and " . .. in need of a psychological exam" while another guard


      bragged about " ... having all the guns and chains." These actions are not


      required to restore order, but specifically to harass and intimidate.




                                                                              Page 19 of 22
        Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 20 of 22
                                                                                 Page 20 of 22




58.      Injury to hands. Plaintiff realleges and incorporates herein by reference


      each and every allegation contained in paragraphs 1 through 51 of this


      complaint. Defendant Deputy Miller committed the act of assault and


      battery, injured the plaintiffs hands by grinding a chain into them in order to


      harass and intimidate. This is intentional infliction of emotional distress.




59.      Abuse of process. Wolffv. McDonnell, 418 U.S. 539 (1974), outlines


      disciplinary procedures as (1) written notice of the disciplinary violation;


      (2) the right to      call witnesses at their hearing; (3) assistance in preparing for


      the hearing;   ( 4)   a written statement of the reasons for being found guilty ; and


      (5) a fair and impartial decision-maker in the hearing. The defendants went


      into an office closed the door then decided among themselves that the


      plaintiffwas guilty. The alleged attack happened in the sally port however


      no video was produced. The plaintiffwas not told why he was found guilty,


      nor was there an impartial decision-maker in the discussion. The deputy


      who bragged about chains and guns was only interested in telling the


      plaintiffof his presumed guilt similar to police, prosecutors and public


      defenders in the Cobb police complaint. (see Cobb Police complaint)




                                                                                  Page 20 of 22
        Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 21 of 22
                                                                            Page 21of22




60.      Gross Negligence. In South v. Gomez, No. 99 -15976, 2000 U.S. App.


      LEXIS 3200 (9th Cir. 2000) The Ninth Circuit held that the right at issue is


      the general standard under the Eighth Amendment: the right not to have


      prison officials act with deliberate indifference. The plaintiff was repeatedly


      exposed to the known to be dangerous Rapiscanner. Since these machines


      are provided by the federal government, they are a federal issue.




61.      In Hudson v. Palmer, 468 U.S. 517, 530 (1984), a prison official searches


      your cell just to harass you or for some other reason that is not justified by a


      penological need, may be a Fourth Amendment violation. In Scher v.


      Engelke, 943 F.2d 921, 923-24 (8th Cir. 1991), a prison guard searched a


      prisoner's cell 10 times in 19 days and left the cell in disarray after three of


      these searches. The excessive searches in my case were harassment.




62.      Drug test. The plaintiff does not do drugs, the case was not a drug case


      but was subject to several drug test while in custody. Once again


      referencing Hudson v. Palmer, 468 U.S. 517, 530 (1984) and Scher v.


      Engelke, 943 F.2d 921, 923-24 (8th Cir. 1991), to show that excessive


      searches is harassment and violation of the 4th Amendment.




                                                                            Page 21of22
        Case 1:18-cv-01686-AT Document 7 Filed 11/29/18 Page 22 of 22

                                                                            Page 22 of 22



63. As a direct and proximate result, Plaintiff suffered damages including,

      without limitation, shame, humiliation, anxiety, personal injuries, loss of


      time from work, diminished earning capacity in his profession,


      embarrassment, costs of legal defense and investigation expenses, and


      mental wellbeing in the investigation and pursuit of this action.


      WHEREFORE, plaintiff respectfully requests that this court enter judgment


      granting plaintiff:


         a.   A declaration that the acts and omissions described herein violated


              plaintiffs rights under the Constitution and laws of the United States.


         b. Damages as the court deems, compensatory and punitive in the


              amount of   $121,000 against each defendant where applicable.

         c. A jury trial on all issues triable by jury


         d. Plaintiffs costs in this suit


         e.   Any additional relief this court deems just,




64.      Defendants receive federal funds and waive immunities.




                                            Dated this   [28th day ofNovember 2018]

                                                         Johll Ethen Jacobs, Pro Se
                                                         1504 Colt Ridge Ln
                                                         Mableton, Ga 30126
                                                         (678)-949-8519
                                                         ( 404 )-615-3866

                                                                            Page 22 of 22
